[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CORRECTED MEMORANDUM OF DECISION
On Page 4 of the Court's Memorandum of Decision, the following correction is made:
At Page 4, the following is deleted to wit:
              "Alimony is not awarded to either party. . ."
Said paragraph as corrected shall read:
In view of the financial situation of each, and the orders entered herein, each shall pay their own attorneys fees. . .
The remainder of said Memorandum remains as filed...
The sentence deleted was erroneously included in the filed Memorandum solely as the result of the inadvertence of the court.
HIGGINS, J.